 In the Matter of DESOTO OIL COMPANY and UNITED CANNERY, AaRI-CULTU RAL,PACKING AND ALLIED WORKERS OF AMERICACase No. R-2133SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 18, 1941On November 27, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceedings."Pursuant to the Directionof Elec-tion, an election.by secret ballot, was conducted on December 21,1940, under the direction and supervision of the Regional Directorfor the Tenth Region (Atlanta, Georgia).On December 23, 1940,the Regional Director acting pursuant to Article III, Section 9, ofNational Labor' Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties his ElectionReport.As to the balloting and its results, the Regional Director reportedas follows :Total. number eligible-------- I ----------------------------- 105"Total ballots cast------------------------------------------9:)Total number ballots cast for United Cannery, Agricultural,Packing and Allied Workers of America, C. I. 0------------ 76Total number ballots cast for Engineers Local Union No. 92,International Union of OperatingEngineers,A. F. of L----- 15Total number ballots cast for neither------------------------0Total number of challenged ballots--------------------------STotal number of void ballots------------------------------- - 0---- -Totalnumberof blank ballots------------------------------ .0On January 7, 1941, Engineers Local Union No. 92,. InternationalUnion of Operating Engineers; herein called the Engineers, filed withthe Regional Director its objections to the conduct of the ballot andthe Election Report.On January 15, 1941, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued and128 N L. R. B. 141.29 N. L. R. B., No. 17._ba DESOTO OILCOMPANY97duly served his Report on the Objections of the Engineers to theconduct of the secret ballot and the Election Report.finds "that they do not raise substantial or material issues with re-spect.-to the conduct of the ballot or the Election Report.Theobjections are hereby overruled.Since the eight challenged ballotscannot affect the results of the election, we find it unnecessary topass upon the challenges.-CERTIFICATIONOF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor `Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that United Cannery, Agricultural, Pack-ing and Allied Workers of America, affiliated with Congress -ofIndustrialOrganizations, has been designated and selected by 'amajority of all production and maintenance employees of DeSotoOil Company, Memphis, Tennessee, 'excluding clerical and super-visory employees, as their representative for the purposes 'of col-lective bargaining, and that, pursuant to Section 9 (a) of theNational Labor Relations Act, United Cannery, Agricultural, Packingand Allied, Workers of, America, affiliated with Congress of Indus-trialOrganizations, is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment..CHAIRMAN HARRY A. MILLIS took no part in theconsideration-ofthe above Supplemental Decision and Certification of Repre-sentatives.